Case 1:20-cv-04851-WFK-SJB Document 28 Filed 10/23/20 Page 1 of 2 PageID #: 417

                       MILMAN LABUDA LAW GROUP PLLC
                                       3000 MARCUS AVENUE
                                             SUITE 3W8
                                      LAKE SUCCESS, NY 11042
                                              _________

                                     TELEPHONE (516) 328-8899
                                     FACSIMILE (516) 328-0082
                                                                              October 23, 2020
 VIA ECF
 United States District Court
 Eastern District of New York
 Attn: Hon. William F. Kuntz II, U.S.D.J.
 225 Cadman Plaza East
 Courtroom 6H North
 Brooklyn, NY 11201-1804

        Re:     Plaza Motors of Brooklyn, Inc., et al. v. Cuomo, et al.
                Case No.: 1:20-cv-4851 (WFK) (SJB)______________

 Dear Judge Kuntz:

         This firm represents the Plaintiffs in the above-referenced case. Plaintiffs write to
 respectfully seek leave to supplement their papers and arguments during yesterday’s hearing
 concerning a single disputed point of contention.

         During argument yesterday, Defendant Cuomo repeatedly represented that although walk-
 in customers looking to purchase a vehicle are not permitted, Plaintiffs may conduct negotiations
 in-person so long as customers make an appointment in advance.

         However, that is not what the Empire State Development Corp.’s (“ESD”) Guidance states.
 It permits “automotive sales conducted remotely or electronically, with in-person vehicle showing,
 return, and delivery by appointment only.” See https://esd.ny.gov/guidance-executive-order-2026.
 Plaintiffs and the Greater New York Automobile Dealers Association (“GNYADA”) interpret
 Executive Order (“EO”) No. 202.68 and the Empire State Development Corp.’s Guidance to
 require that sales must be handled remotely, such that: (i) employees involved in the sale or lease
 of a vehicle cannot conduct these transactions on the dealership premises; (ii) all negotiations must
 be done using the telephone or electronic methods; and (iii) sales department workers cannot even
 report to work to use phones and computers to contact consumers.                                  See
 http://www.gnyada.com/COVID-19/remote/ (last visited October 23, 2020) (emphasis added).

         In this regard, the Defendants’ representations at the hearing are factually inaccurate, and
 only further highlight the vagueness and arbitrariness of EO 202.68 as applied to Plaintiffs. There
 is no reasonable basis for Defendants to rationally argue that preventing the public at large from
 walking into a dealership on one (1) block in Brooklyn while permitting them to do so on other
 blocks a mile away will prevent the transmission of COVID-19.

         Accordingly, for these reasons, those submitted in Plaintiffs’ papers, and those argued
 during yesterday’s hearings, this Court should strike down EO 202.68 as unconstitutional in its
 entirety, or – alternatively – as applied to Plaintiffs.
Case 1:20-cv-04851-WFK-SJB Document 28 Filed 10/23/20 Page 2 of 2 PageID #: 418




       Plaintiffs thank this honorable Court for its time and attention to this case.

 Dated: Lake Success, New York
        October 23, 2020                      Respectfully submitted,

                                              MILMAN LABUDA LAW GROUP PLLC

                                              _______/s____________________________
                                              Jamie S. Felsen, Esq.
                                              Emanuel Kataev, Esq.
                                              3000 Marcus Avenue, Suite 3W8
                                              Lake Success, NY 11042-1073
                                              (516) 328-8899 (office)
                                              (516) 328-0082 (facsimile)
                                              jamiefelsen@mllaborlaw.com
                                              emanuel@mllaborlaw.com




                                                 2
